50 U.S. 451 (1850)
9 How. 451
JOHN DOE, EX DEM. OF CATHARINE LOUISA BARBARIE, ANN BILLUT BARDE, DANIEL R. BROWER AND ANN B. BROWER, HIS WIFE, CURTIS LEWIS AND ISABELLA LEWIS, HIS WIFE, JOHN T. LACKEY AND MARGARET LACKEY, HIS WIFE, HEIRS AND LEGAL REPRESENTATIVES OF ROBERT FARMER, DECEASED,
v.
THE MAYOR, ALDERMEN, AND COMMON COUNCIL OF THE CITY OF MOBILE, AND JOSEPH CLEMENTS.
Supreme Court of United States.

*456 "Campbell, for the plaintiff in error.
It was argued by Mr. Phillips and Mr. Coxe, for the plaintiff in error, and Mr. Campbell and Mr. Sergeant, for the defendants in error.
*467 Mr. Justice WOODBURY delivered the opinion of the court.
The original action in this case was ejectment for part of a lot of land situated in the city of Mobile.
The plaintiff contended, that the piece in controversy belonged to the tract which he claimed in the preceding case against Eslava, and to which he had the evidence of title shown there under a French grant in 1757, confirmed by an act of Congress of May 8, 1822, and a quitclaim patent for it issuing November 14, 1837. On the contrary, the city contended, that this piece belonged to what was termed the bakehouse lot, and into which it entered in 1824, under a grant from the United States by an act of Congress at that time, conveying all their title to it (4 Statutes at Large, 67); and that this bakehouse lot, having been known by that name for near a century, and used by the Spanish authorities for baking bread for their troops, was a public lot at the period of the cession of the country in 1819, and hence passed to the United States, and a complete title to it was made from them to the city by the grant before named. Since the trial in the State court, we have, in the preceding case of Farmer's Heirs v. Eslava, so held as to show that those heirs are not entitled to any portion of the lot which is here in controversy, and have thus rendered a decision in this case not very important, except as regards costs.
But as the judgment there is not between the same parties as here, it may not in point of law settle this case, and we must therefore dispose of it on its own facts and merits.
For the purpose of the trial in the State court, whose judgment this writ of error is brought to reverse, it seemed in the end to be conceded that the plaintiff might have a just claim, so far as respects the city, to the extent of the true boundaries of the lot confirmed to him, and that the defendants might have a like claim to all which really was embraced in the bakehouse lot. But the plaintiff maintained that the southern *468 boundary of this last lot did not extend so far south as the defendants contended. And if it should extend in that direction no further than the plaintiff insists, the piece of land in controversy here would clearly belong to him.
Looking at the case first in this aspect, the trial in the State court was ultimately only a trial of the true boundary of the south side of the bakehouse lot; and any instructions by the court which are there excepted to on the evidence, whether parol proof could control written, or monuments restrain distances, &c., would not be revisable here under the twenty-fifth section of the Judiciary Act. They would depend on common law principles, or the peculiar laws of the State, and not on any acts of Congress, or doings of our public officers.
But the plaintiff insisted, that, when a conflict began concerning this line and the title to this piece of land, the register and receiver heard the parties, and being by the two acts of Congress of May 8, 1822 (4 Statutes at Large, 700, 708), authorized to decide on such claims, they settled finally, then and for ever, both the title and location, including the true southern boundary of the bakehouse lot.
The State court does not seem to have concurred in this view, but allowed the parties before them and the jury to examine into the true line of the bakehouse lot on general principles; and it was settled against the plaintiff, so as to cover by that lot what the defendants occupied. This course by the court certainly overruled the right set up under the supposed decision of those public officers of the United States concerning the title, and hence, so far as regards that ruling, the judgment is subject to our revision.
In Eslava's case, however, we have just decided that those public officers were not empowered to settle conflicting titles, but only conflicting locations; and if they made a location here of the lot claimed by Farmer's heirs, so as to embrace this strip or piece of land, which is not improbable, it would leave the title unsettled, and not thus vested in the plaintiff. Or if they went further and had a right to go further, and decided that the title in this piece was in Farmer's heirs, we think it by no means certain that the description in the patent, which is the whole evidence in the record before us as to their decision, would show this result with such clearness as to justify following it.
The northern line of Farmer's lot is still in their survey described as "the south boundary of the bakehouse lot." To be sure, if from the preceding corner you go, as directed, 224 feet, this strip would be included in Farmer's lot. But this *469 distance, if overreaching the true south boundary of the bakehouse lot, must yield to that as a monument, as was the instruction of the court, and as the jury have found in this instance it did. Preston v. Bowmar, 6 Wheat. 582; 6 Peters, 449; 7 Peters, 219; 13 Pick. 145; 13 Wendell, 300.
Had this line on the north been described by the local officers, not only by saying it bordered on the south boundary of the bakehouse lot, but by specifying where that boundary was, by stakes and stones, or trees, or some other monument, the legal difficulty and doubt might have been overcome, in fixing with sufficient certainty, that they intended to indicate the exact place of that line, and that it was where the plaintiff contends.
But they did not do so, and beside these objections to their want of power to settle finally the conflicting claims as to title in any case as specified in Barbarie et al. v. Eslava et al., it is very obvious that it was not meant to be extended to any conflict growing out of a title like that of the defendants. From the nature of the subject-matter and language of the acts of Congress, their authority embraced only those conflicts arising in cases of imperfect grants made before the cession of the country, and not a perfect grant like this to Mobile, from the United States alone, made since the cession.
The words of the first act give power to those officers to decide, even on locations, only as to "all lands confirmed by this act" (§ 5, ch. 122). But the bakehouse grant was not one of those "confirmed" by that act, and was not granted to the defendants till near two years after.
The fourth section of the other law (ch. 128), which is also to regulate their powers as to the location and survey of conflicting claims, specially excepts cases of perfect title, and includes only such as are "confirmed," &c., manifestly not embracing subsequent grants, like those of the United States to Mobile, never confirmed by commissioners, and hence to be adjudicated on, when in controversy, only by the proper judicial tribunals. 14 Peters, 414; 6 Peters, 741.
Such a title, too, is one of the highest character, and one which Congress by legislative grant, when owning the soil, is fully competent to give; and which needs not the aid of any patent. 6 Cranch, 128; Strother v. Lucas, 12 Peters, 454; United States v. King, 3 Howard, 773; United States v. Gratiot, 14 Peters, 529.
Hence the State court acted properly in considering the question of title still open, and balanced by the evidence, except as to the place of the true boundary on the south side of the bakehouse *470 lot. That boundary it tried, and it was triable without any appeal to us.
It is not for us to interfere with its rulings or opinions on points belonging to the cognizance of State tribunals, though on the main controversy it might not be very difficult to decide, whether it erred or not, considering that the original patent in 1757 of Farmer's claim was on one side to be "of the depth which remains of the establishment of the king's bakehouse"; that the next conveyance by the patentee to Guichandene, in the same year, uses like words for that boundary, being "with the depth which remains after that of the king's bakehouse," and that this boundary is similarly described in all the subsequent conveyances; and considering that the bakehouse lot should therefore be first satisfied, and distances in deeds or patents yield to monuments; and considering that the line adopted was by much evidence shown to be the ancient line on that side by the ancient fence, and thus, too, giving to it a uniform instead of irregular shape, and not taking from it, as this claim does, near one third of its supposed size.
Finally, on what is properly before us under the twenty-fifth section, we think that the defendants, as grantees from Congress of the "hospital and bakehouse lots," (Act of 26th May, 1824, in 4 Statutes at Large, 67,) should not be disturbed in their occupation of the latter lot, with the limits settled to be the true ones in the State court.
Judgment affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Supreme Court of the State of Alabama, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Supreme Court in this cause be, and the same is hereby, affirmed, with costs.